ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Ronald R. Frauenshuh, Jr., has committed professional misconduct warranting public discipline, namely, respondent entered into an assignment of a contract for deed with a client without making adequate disclosures to the client concerning the fairness of the assignment, altered the assignment and contract for deed after execution through the actions of his paralegal and made negligent misrepresentations to the Director in violation of Rules 1.4(b), 1.7(b), 1.8(a), 5.3(c), and 8.4(a) and (c), Minnesota Rules of Professional Conduct.
Respondent admits his conduct has violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a public reprimand and two *395years supervised probation subject to the following conditions:
1. Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with this probation and promptly respond to the Director’s correspondence by the due date. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct which may come to the Director’s attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
2. Respondent shall abide by the Minnesota Rules of Professional Conduct.
3. Respondent shall take a law school course, approved by the Director, in the area of professional responsibility, and shall pass the final examination for such course. In the alternative, if such a course is not available to respondent, respondent shall take fifteen (15) continuing legal education credits in the area of professional responsibility and shall successfully complete the professional responsibility portion of the state bar examination within one year of the date of this court’s order approving this stipulation.
4. Respondent shall be supervised by a licensed Minnesota attorney, appointed by the Director to monitor compliance with the terms of this probation. Respondent shall provide to the Director the names of four attorneys who have agreed to be nominated as respondent’s supervisor within two weeks from the date of this court’s order of probation. If, after diligent effort, respondent is unable to locate a supervisor acceptable to the Director, the Director will seek to appoint a supervisor. Until a supervisor has signed a consent to supervise, the respondent shall on the first day of each month provide the Director with an inventory of active client files described in paragraph 5 below. Respondent shall make active client files available to the Director upon request.
5. Respondent shall cooperate fully with the supervisor’s efforts to monitor compliance with this probation. Respondent shall contact the supervisor and schedule a minimum of one in-person meeting per calendar quarter. Respondent shall submit to the supervisor an inventory of all active client files by the first day of each month during the probation. With respect to each active file, the inventory shall disclose the client name, the fee charged to the client, whether it has been secured or collected, and the current state of billing on the file. Respondent’s supervisor shall file written reports with the Director at least quarterly, or at such more frequent intervals as may reasonably be requested by the Director.
6. Respondent shall not enter into any business transaction with a client, and shall not obtain security for any fee to be paid by a client, without first consulting the supervisor about the transaction. Copies of written evidence of any such transaction shall be given to the supervisor and included in the supervisor’s quarterly reports to the Director.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Ronald R. Frauenshuh, Jr., is publicly reprimanded and placed on supervised probation for two years subject to the conditions set forth above, and that respondent shall pay $900 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
BY THE COURT:
Alan C. Page Alan C. Page Associate Justice